Case: 18-10255   Date Filed: 06/11/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10255
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 9:16-cv-80837-KAM; 9:16-bkc-01046-EPK



In re: JOSEPH LLEWELLYN WORRELL,

                                                                        Debtor.

__________________________________________________________________

JOSEPH LLEWELLYN WORRELL,

                                                            Plaintiff-Appellant,

                                  versus

EMIGRANT MORTGAGE COMPANY,
RETAINED REALTY, INC.,
CHAD INGRAM,
SAANA INGRAM,
ILKKA JUHANI SYSIMETSA,

                                                        Defendants-Appellees.
              Case: 18-10255     Date Filed: 06/11/2019    Page: 2 of 3


                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                   (June 11, 2019)

Before JORDAN, NEWSOM, and FAY, Circuit Judges.

PER CURIAM:

      Joseph Llewellyn Worrell, proceeding pro se, appeals the district court’s

order affirming the bankruptcy court’s dismissal of his counseled adversary

complaint and the denial of his pro se motion for reconsideration. The district

court agreed with the bankruptcy court that Emigrant could not have violated stay

rules under either 11 U.S.C. § 362, or under the Servicemembers Civil Relief Act,

50 U.S.C. § 3953, “because a stay was not in effect at the time of the foreclosure

sale” of Worrell’s home.

      As the second court of review of a bankruptcy court’s decision, we will

employ the same standards of review as the district court. In re Gonzalez, 832
F.3d 1251, 1253 (11th Cir. 2016). Worrell has not preserved any claim of error,

however. Although “we read briefs filed by pro se litigants liberally, . . . issues not

briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2008) (per curiam) (citations omitted). Worrell’s

brief primarily consists of claims regarding unrelated matters, including the history


                                           2
               Case: 18-10255     Date Filed: 06/11/2019    Page: 3 of 3


of the SCRA and various contentions about the validity of the underlying

foreclosure sale. At best, he only comments in passing on the district court’s

conclusion that no stay was in effect. Pro se or not, this is plainly insufficient to

preserve his claims. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681

(11th Cir. 2014) (“We have long held that an appellant abandons a claim when he

either makes only passing references to it or raises it in a perfunctory manner

without supporting arguments and authority.”).

      AFFIRMED.




                                           3